DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 and 21-33 of copending Application No. 15/193,206 (reference application). Although the claims at issue are not identical, they are not patentably the subject matter of the instant claims fully encompasses that of application ‘206.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Onorato et al. (US 6,042,968).
Regarding claims 1, 3-4, 11-12, and 19, Onorato discloses a fabric comprises a PBI polymer fiber that is treated with a phosphoric acid solution of about 5-100 wt.% (col. 3, lines 3-5).  Dependent on whether the PBI is unsulfonated or sulfonated, the fiber can be imbibe to less than about 70% of acid or greater than about 70% (col. 22-27 and examples).  Onorato further discloses that the resultant phosphoric acid-imbibe fabric contains high acid loadings of about 40-95% of phosphoric acid (col. 3, lines 37-41).  While Onorato discloses that the resultant fiber comprises concentrated phosphoric acid, Onorato fails to disclose the claimed phosphoric acid pick up as presently claimed.  However, Onorato discloses that the amount of phosphoric acid imbibed in the resulting fabric is a result effective variable, which therefore would contributes to phosphoric APU (col. 3, lines 37-55).  
In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1995).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the phosphoric APU of Onorato to be within the claimed range, since phosphoric APU of a PBI-p fiber is a known results effective variable in the fiber arts.  One would have been motivated to optimize the phosphoric APU to obtain a sufficient fiber that can be easily handled (col. 3, lines 55-65).  
Further, Onorato discloses about 10 denier, which overlaps the claimed range, however, fails to explicitly disclose the LOI is about ≥ 47% and the initial thermal decomposition temperature as claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum value of a results effective variable such as LOI and initial thermal decomposition temperature, through routine experimentation, especially given the knowledge in the art that LOI and the other properties can impact the overall structure of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, although Onorato discloses a fabric including the fiber comprising PBI, Onorato fails to explicitly disclose that the fabric is explicitly a fire retardant garment.  
However, it is the position of the Office that the teachings of Onorato meet said 
Alternatively, Onorato discloses that the fabric are characterized by high acid loadings and satisfactory electrochemical and/or mechanical properties (col. 1, lines 54-56), which would be advantageous to be used in a variety of application including a garment.  Thus, the choice to be used as a flame retardant garment would be well within the level of ordinary skill in the art given that Onorato discloses that this fabric has properties that would be advantageous in a garment.  
Regarding claims 5 and 13, while Onorato discloses fibers, Onorato fails to explicitly disclose it is of staple or filament form.  However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to choose to use either form.  One of ordinary skill in the art would be well aware that fibers are either staple length or filaments (continuous).  Thus, choice of an either form given only two 
Regarding claims 6-10 and 14-18, Onorato discloses that it can be used in a woven and nonwoven fabric (col. 2, lines 31-34 and col. 3, line 45), which would encompass of being a yarn and a garment.  Or alternatively, the choice to be used as a flame retardant garment would be well within the level of ordinary skill in the art given that Onorato discloses that this fabric has properties that would be advantageous in a garment (col. 1, lines 54-56).  

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onorato et al. (US 6,042,968) in view of Erb, JR. et al. (US 2002/0182967).
Although Onorato discloses a dpf of about 10, which overlaps the claimed range, Onorato fails to explicitly disclose that it is less than 6 dpf.
Erb, JR discloses a polybenzimidazole stable fibers are typically available as 1.5 denier and further disclose that it also can be of any fiber denier [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onorato’s dpf to be less than 6, since Erb, JR discloses that this is known denier in the PBI fiber arts.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that Onorato does not mention LOI and would not suggest LOI because the fabric comprising the fiber is directed to be used in a fuel cell instead of a fire retardant fiber/fabric/garment.  Therefore, applicant contends that one of ordinary skill in the art would not 
Applicant argues that the office has not established that the amount of phosphoric acid is a result effective variable.  The examiner respectfully disagrees.    Onorato discloses that the amount of phosphoric acid imbibed in the resulting fabric is a result effective variable, which therefore would contributes to phosphoric APU (col. 3, lines 37-55).  Furthermore, MPEP discloses that the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process (MPEP 2144.05(II)(B). So it is incorrect that only result-effective variable can be optimized.
	As to applicant’s arguments directed to dependent claims as being patentable due to their dependency to claims 1, 11, and 19, the rejection of dependent claims are being maintained.  Applicants have not separately argued the patentability of the dependent claims.  Thus, dependent claims are also being rejected.
For these reasons set forth above, the rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785